Citation Nr: 1708315	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  08-37 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for service-connected degenerative joint disease (DJD), right knee.

2.  Entitlement to an initial rating higher than 10 percent for service-connected cartilage injury, with post-operative degenerative changes, left knee.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

John Francis 


INTRODUCTION

The Veteran served on active duty from February 1970 to February 1990.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In February 2011, the Board remanded the appeal to afford the Veteran an opportunity for a Board hearing.  In August 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board hearing in Washington, D.C.  A copy of the transcript is of record.

In June 2014, the Board remanded the appeal for further development.  In December 2014, the RO granted the Veteran service connection and an additional 10 percent rating for instability of the left knee, effective October 6, 2014. 

In July 2016, the Board again remanded the appeal for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran served as a U.S. Army infantryman with service in the Republic of Vietnam.  He was awarded the Bronze Star Medal and Combat Infantryman's Badge and retired at the rank of sergeant first class.  He contended in a June 2008 notice of disagreement, a November 2008 substantive appeal, and during the August 2012 Board hearing that his right and left knee disabilities are more severe than are contemplated in the initial ratings.  

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016).  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  As required by 38 C.F.R. § 4.59, joints should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing, and if possible, with the range of opposite undamaged joint.  Correia v. MacDonald, 28 Vet.App. 158 (2016).  The U. S. Court of Appeals for Veterans Claims held that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  

During the period of the appeal, the Veteran underwent VA examinations of his knees in December 2007 and December 2014.  Although the Veteran consistently reported limitations associated with knee pain, regrettably, neither examination included testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing postures.  Thus, the Veteran must be afforded VA examinations that comply with Correia. 

 Accordingly, the case is REMANDED for the following action:

1.  Request all records of VA outpatient care since December 2014 and obtain any records that have not already been associated with the electronic claims file. 

2.  Schedule the Veteran for a VA examination of the right and left knee disabilities.  Provide the examiner access to the electronic claims file.  Request that the examiner review the claims files and note the review in an examination report. 

Request that the examiner assess the current severity of the right and left knee disabilities.  Describe all complaints, findings (noting if they are consistent with complaints reported), and associated functional limitations in detail.  

Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examinations should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and non-weight-bearing.  If the right and left knees cannot be tested on "weight-bearing," then the examiner must specifically indicate why that such testing cannot or should not be done.

3. After completing any other development that may be indicated, readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




